TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00478-CV


                                        R. J. O., Appellant

                                                   v.

               The Texas Department of Family and Protective Services, Appellee




         FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY,
  NO. C-12-0024-CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant R. J. O. filed his notice of appeal on July 8, 2013. The appellate record

was complete July 23, 2013, making appellant=s brief due August 12, 2013. To date, appellant=s

brief has not been filed.

               Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a),

available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180

days for court’s final disposition). The accelerated schedule requires greater compliance with

briefing deadlines. Therefore we order counsel to file appellant=s brief no later than September 3,

2013. If the brief is not filed by that date, counsel may be required to show cause why he should

not be held in contempt of court.

               It is ordered on August 16, 2013.



Before Justices Puryear, Rose and Goodwin